307 F.2d 511
SOUTHERN PACIFIC COMPANY, a corporation, Appellant,v.Lawrence C. KEARNEY, Appellee.
No. 17755.
United States Court of Appeals Ninth Circuit.
Sept. 19, 1962.

Bledsoe, Smith, Cathcart, Johnson & Phelps, Joseph W. Rogers, Jr., and Robert A. Seligson, San Francisco, Cal., for appellant.
Happerle & Hepperle, and Robert R. Hepperle, San Francisco, Cal., for appellee.
Before MERRILL and BROWNING, Circuit Judges, and TAYLOR, District judge.
PER CURIAM.


1
On an examination of the record, we are satisfied that the district court did not abuse its discretion in granting the motion for new trial.